Name: Commission Regulation (EEC) No 1165/86 of 22 April 1986 fixing temporary buying-in prices for preferential sugar for the 1985/86 delivery period
 Type: Regulation
 Subject Matter: trade policy;  prices;  beverages and sugar
 Date Published: nan

 23 . 4 . 86 Official Journal of the European Communities No L 106/ 11 COMMISSION REGULATION (EEC) No 1165/86 of 22 April 1986 fixing temporary buying-in prices for preferential sugar for the 1985/86 delivery period THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Whereas Council Regulation (EEC) No 1484/85 (5), as last amended by Regulation (EEC) No 963/86 (6), fixes the intervention prices for white sugar and raw sugar produced in the Community ; whereas those are the prices which the Community has put forward in the negotiations on guaranteed prices ; whereas those prices should therefore be applied, pending the outcome of the negotiations , where preferential sugar is offered for inter ­ vention ; Whereas the Management Committee for Sugar has not delivered an opinion within the time limit set by its Chairman, Having regard to Council Regulation (EEC) No 1785/81 of 30 June 1981 on the common organization of the markets in the sugar sector ('), as last amended by Regula ­ tion (EEC) No 934/86 (2), and in particular Article 37 (2) thereof, HAS ADOPTED THIS REGULATION : Whereas in accordance with Article 1 ( 1 ) of Protocol 7, on ACP sugar, to the second Lome Convention (  '), the Community undertook for an indefinite period to purchase and import, at guaranteed prices , specific quan ­ tities of cane sugar, raw or white, which originate in the ACP States ; whereas , moreover, Article 1 (2) of the said Protocol specifies that its implementation is to be carried out within the framework of the management of the common organization of the sugar market ; whereas Article 5 of the said Protocol specifies that the sugar in question must be marketed on the Community market at prices freely negotiated between buyers and sellers , but that the Community undertakes to purchase , at the guaranteed price , quantities of sugar, within agreed quati ­ ties , which cannot be marketed in the Community at a price equivalent to or in excess of the guaranteed price ; whereas similar requirements are applicable in respect of sugar imported from India in accordance with the agree ­ ment on cane sugar between the European Economic Community and the Republic of India (4) ; Article 1 Without prejudice to the fixing of the guaranteed prices, the intervention prices for white sugar and raw sugar referred to in Articles 1 (a) and 2 respectively of Regula ­ tion (EEC) No 1484/85 as amended by Regulation (EEC) No 963 /86 shall be applicable in the case of preferential white and raw sugar offered for buying-in to the interven ­ tion agencies until 30 June 1986 and attributable to the 1985/86 delivery period . Article 2 The prices specified in Article 1 shall be taken to mean cif prices , free out , ex European Community port, for unpackaged sugar of a standard quality as defined in Council Regulation (EEC) No 793/72 Q in the case of white sugar and Council Regulation (EEC) No 431 /68 (8) in the case of raw sugar . Whereas , after negotiations lasting several months after the deadline for fixing them , agreement has not yet been reached on the guaranteed prices in respect of the 1985/86 delivery period which are to be negotiated under Article 5 (4) of the Protocol and the Agreement referred to above ; whereas accordingly, in order to allow the Community to fulfil its obligations and ensure continuity in the management of the markets in the sugar sector provision should, without prejudging the outcome of the noegotiations, be made for fixing temporary buying-in prices to be applied by intervention agencies in cases where preferential sugar is offered during the 1985/86 delivery period ; A rticle 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. (') OJ No L 177, 1 . 7 . 1981 , p. 4 . (2) OJ No L 87, 2 . 4 . 1986, p. 1 . ( 3) OJ No L 347, 22 . 12 . 1980 , p. 1 . ( 4) OJ No L 190 , 23 . 7 . 1975, p. 35 . O OJ No L 151 , 10 . 6 . 1985, p. 5 . (") OJ No L 88 , 3 . 4 . 1986, p. 39 . 0 OJ No L 94, 21 . 4 . 1972, p. 1 . ( 8 ) OJ No L 89 , 10 . 4 . 1968 , p. 3 . No L 106/ 12 Official Journal of the European Communities 23 . 4 . 86 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 April 1986 . For the Commission Frans ANDRIESSEN Vice-President